IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                              No. 68755-7-1                        £5     c/>a

                                                  (consol. w/No. 68756-5-1)                   —\.        *
                                                                                              m          '
                      Respondent,                                                      rn
                                                                                       a
                                                                                                    o
                                                                                              *—* ~T\
                                                                                              -T)     ~t i
                                                  DIVISION ONE                         ro           5>_.
                                                                                       CO
      v.                                                                                      >> -c pr'
                                                                                       3S»    c-£CTo
                                                                                              -•-^r
                                                                                       ZiZ
MICHAEL GUTIERREZ aka                             UNPUBLISHED OPINION                   \Xi    c-)V>
                                                                                               —^£~3
MICHAEL THOMAS DODGE,                                                                   •*



                                                                                        CO     O         —-
                                                                                        en        „-'.    "~-



                      Appellant.                  FILED: December 23, 2013


       Per Curiam. Michael Gutierrez, aka Michael Dodge pled guilty to theft in the

second degree in King County Superior Court No. 11-1-06119-8 and misdemeanor

harassment in King County Superior Court No. 12-1-00495-8. His court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a good

faith argument on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188

(1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),

the motion to withdraw must:

       (1) be accompanied by a brief referring to anything in the record that might
       arguably support the appeal. (2) A copy of counsel's brief should be
       furnished the indigent and (3) time allowed him to raise any points that he
       chooses; (4) the court-not counsel-then proceeds, after a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Gutierrez's counsel on appeal filed a brief

with the motion to withdraw. Gutierrez was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. Gutierrez filed a

supplemental brief.
No. 68755-7-1
(consol. with No. 68756-5-1/2


      The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issue raised by counsel and appellant pro se:

          Was Gutierrez's plea made knowingly, intelligently and voluntarily?

       Both counsel and appellant pro se raise the same issue and it is wholly frivolous.

The motion to withdraw is granted and the appeal is dismissed.


                                For the court:


                                                         Cgx^,
                                                    S
                                                    VTW^u.-^-A